Rumsey, J.:
The respondent appeared specially in this case for the purpose of moving to set aside the service of the summons and to dismiss the complaint, solely upon the ground that all the parties being residents of the State of Pennsylvania, the courts of this State would not take jurisdiction of an action for breach of a. contract between them, and the motion was granted for that reason only. This is not the law. It is settled that the "courts of this State will entertain jurisdiction of an action on contract, although both the plaintiff and the defendant are .non-residents. (Smith v. Crocker, 14 App. Div. 245.)
*328The order should be .reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
Van Brunt, P. J., Williams, Patterson and Parker, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. '